Citation Nr: 0400311	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-05 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for eye disorders.

2.  Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from February 1952 to November 
1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  By a 
decision of April 2000, the RO denied service connection for 
bilateral cataracts due to facial trauma, left retinal 
detachment as residual of facial trauma, and right retinal 
detachment as residual of facial trauma.  The RO later issued 
a decision in September 2000 denying service connection for 
vision problems (previously claimed as bilateral cataracts 
and bilateral retinal detachments) and for hearing loss.  

On December 9, 2003, the Board granted the veteran's motion 
for advancement of his appeal on the Board's docket.  38 
C.F.R. § 20.900(c) (2003).  

For the reasons explained below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran believes his cataracts, retinal detachments, and 
hearing loss are attributable to trauma in service.  In 
statements in support of his claims, he at first claimed that 
he sustained trauma to the face while stationed in Arizona 
during service.  He later maintained that inservice facial 
trauma occurred while he was stationed in Korea as the result 
of a land mine explosion.  

Service medical records are unavailable, presumably having 
been destroyed in a fire at the National Personnel Records 
Center (NPRC).  As well, attempts to obtain service 
department medical records through sources other than NPRC 
have been unsuccessful.  

There is medical evidence of record confirming the veteran 
has undergone surgery for cataracts in each eye and that he 
experienced a retinal detachment of the left eye.  Also, the 
medical evidence demonstrates that he now has bilateral 
sensorineural hearing loss, with a conductive component on 
the right.  As well, medical records show scarring of both 
tympanic membranes.  A VA ear, nose and throat physician 
reported in March 2000, that the veteran was returning to the 
clinic, and that hearing loss had been verified by an 
audiogram.  A report of the audiogram or other relevant VA 
treatment is not of record.  Service connection may only be 
granted if a claimant has hearing loss disability, i.e., if 
loss of hearing acuity is sufficient to meet certain pure 
tone thresholds or speech reception thresholds, as defined by 
VA governing criteria.  See 38 C.F.R. § 3.385 (2003).  Remand 
is needed to obtain the report of VA audiologic testing, and 
any other relevant records, and to determine whether the 
veteran has current hearing loss as defined by VA. 

Medical nexus evidence is required to link the veteran's 
current diagnoses of eye disorders to the alleged incident in 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
Also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In a report dated in November 1997, Benjamin F. Vilbert, 
M.D., indicated that the veteran had a coloboma of the right 
optic nerve on the basis of a congenital defect.  
Additionally, he referred to the veteran's history of 
inservice facial trauma.  He pointed out that, while trauma 
is certainly a know cause of cataracts and retinal 
detachments, it would be difficult to make any definite 
statement as to cause and effect due to the time lapse.  
However, the physician added that the possibility did exist 
that the veteran's previous injury might have been 
contributory to these problems.  In a subsequent report of 
April 2000, the physician remarked that it was likely that 
the previous injury had been contributory to the veteran's 
cataracts and retinal detachments.  

The April 2000 report is somewhat more favorable than the 
November 1997 report regarding the likelihood of a 
relationship between claimed inservice facial trauma and 
current eye disorders.  However, even the latter report does 
not specify the degree of probability-most particularly, 
whether it was at least as likely as not that current eye 
disorders are attributable to the claimed inservice facial 
trauma.  

Dr. Vilbert's assessment, at least in its current state, is 
simply too equivocal to grant service connection.  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (A doctor's 
opinion phrased in terms of "may or may not" is an 
insufficient basis for an award of service connection).  The 
current record, then, does not contain sufficient medical 
evidence of a nexus between the veteran's reported facial 
trauma during service and his currently demonstrated retinal 
detachment of the left eye and status post bilateral cataract 
surgery.  So a more definitive medical nexus opinion is 
needed concerning this to decide this appeal.  
38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  Obtain all records of the veteran's 
treatment at the Albany VA Medical Center 
for eye or ear disabilities since July 
1998, including the reports of any 
audiology examinations. 

2.  If the report of the audiogram 
referred to in the March 2000 report is 
not obtained, schedule the veteran for an 
audiologic examination to determine 
whether he has current hearing loss as 
defined in 38 C.F.R. § 3.385.  The 
audiologist should report the results of 
pure tone and speech reception threshold 
testing.  The examiner should also 
express an opinion as to whether any 
current hearing loss is at least as 
likely as not (50 percent probability or 
more) consistent with trauma from a land 
mine explosion.  The examiner should 
review the claims folder, and not such 
review in the examination report, or in 
an addendum to the report.

3.  Also, schedule the veteran for an eye 
examination to obtain a medical opinion 
responding to the following question:

Is it at least as likely as not that 
either the veteran's cataracts or retinal 
detachments are a consequence of facial 
trauma sustained in a land mine explosion 
during service.  If the examiner agrees 
or disagrees with any opinion of record, 
he/she should discuss the reasons.  The 
examiner should review the claims folder 
and not such review in the examination 
report or in an addendum to that report.  

4.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



